Citation Nr: 1728871	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  13-21 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disability.

2.  Entitlement to service connection for a dental disability.  

3.  Entitlement to service connection for bilateral plantar fasciitis, claimed as an arch problem.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1975 to May 1996 and additional service in the Massachusetts Air National Guard.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The record reflects that the November 2009 rating decision denied the Veteran's claims of entitlement to an increased rating for residuals of a fracture of the right fibula and to service connection for tinnitus, hearing loss, a left hip disability, a back disability, and anisometropic amblyopia of the right eye.  The RO issued a Statement of the Case in May 2013 in response to the Veteran's notice of disagreement dated November 2009.  However, there is no evidence in the record indicating that the Veteran perfected an appeal of the November 2009 rating decision as to these issues.  See 38 C.F.R. § 20.202 (2016).  Therefore, they are not on appeal.

The Board notes that the issue of entitlement to service connection for bilateral plantar fasciitis has been included in the appeal pursuant to Manlincon v. West, 12 Vet. App. 238 (1998), and will be addressed in the remand below.

The Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in April 2017.  A copy of the transcript of this hearing has been associated with the claims file.   

The Board notes that although the Agency of Original Jurisdiction (AOJ) has adjudicated the claim of service connection for a dental disability, a claim of service connection for a dental disability is also a claim for VA outpatient dental treatment purposes pursuant to 38 C.F.R. § 3.381.  See Mays v. Brown, 5 Vet. App. 302, 306 (1993).  The issue of entitlement to VA outpatient dental treatment has not been adjudicated and thus is not for appellate consideration at this time.  Therefore, it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).
REMAND

The Board finds that additional development is required before the claims of entitlement to service connection for bilateral shoulder, dental, and plantar fasciitis disabilities are decided.

Regarding the dental disability claim, the Veteran testified that he had teeth removed and replaced during his service in the Massachusetts Air National Guard.  However, he reported that the replacement teeth began falling out a few years later.  The Veteran contends that the removal of his teeth during service is the cause of his current dental problems.
  
The Veteran's service treatment records reflect that he had surgical removal of impacted third molars (teeth numbered 1, 16, 17, and 32) in April 1972.  In addition, in August 1975, he had a partial removal of the nerve in tooth number 4 and placement of a temporary filling.  A root canal was also noted as needed.   

The Veteran's post-service VA medical center (VAMC) records reflect that he continued to have dental problems after service.  An April 1999 notation reflects that the Veteran was provided a replacement tooth but swallowed it.  In April 2016, the Veteran had oral surgery for one or more diseased, non-functional, malpositioned, or impacted teeth.  It was noted that the Veteran had malformed or sharp bone in the jaw that prevented the comfortable fit of dental appliances or caused discomfort.  Tooth number 4, which was treated during service, was part of the April 2016 procedure.  

The Veteran has not been provided a VA examination to determine the nature and etiology of any current dental disability.  In light of the Veteran's reported injury to his teeth in service and the post-service medical evidence showing continued treatment for his teeth, the Board finds that the Veteran should be provided a VA examination to determine the nature and etiology of any current dental disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In addition, the Board notes that remand of the Veteran's dental claim is necessary in order to obtain relevant service medical records.  The Veteran testified that he received dental treatment during service at Fort Devens, but has been unable to obtain those records due to the closure of the facility.  At the April 2017 hearing, the Veteran's representative noted that Massachusetts National Guard records are now housed at Hanscom Air Force Base.  Thus, additional efforts should be made on remand to obtain the Veteran's full service dental records, to include requesting such records from Hanscom Air Force Base.   

The Veteran is also seeking service connection for a bilateral shoulder disability.  He testified to experiencing pain and stiffness in his shoulders during service, noting that he worked in logistics, which required loading and unloading equipment and supplies on a regular basis.  In addition, the Veteran stated that he sought treatment for his shoulders within one year of his discharge from service, and they have bothered him ever since.  Although there is no evidence that the Veteran received treatment for his shoulders during service, he reported having a painful shoulder on his April 1996 report of medical history at separation.  The examining physician noted a right shoulder ache and a torn tendon three or four years earlier.

The Veteran's post-service medical records reflect diagnoses of left shoulder synovitis with partial biceps tear and fraying of the labrum and impingement with rotator cuff tear and chronic right shoulder impingement and rotator cuff tear.  The Veteran had left shoulder arthroscopy with debridement and open rotator cuff repair in June 2006.  In August 2008, he had right shoulder arthroscopy with subacromial decompression and mini open rotator cuff repair.  However, the Veteran has not been provided a VA examination to determine the nature and etiology of any current bilateral shoulder disability.  In light of the Veteran's reported injury in service and the post-service medical evidence of treatment for his shoulders, the Board finds that the Veteran should be provided a VA examination to determine the nature and etiology of any current bilateral shoulder disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Regarding the claim of entitlement to service connection for plantar fasciitis, the Board finds that the Veteran submitted a July 2010 statement that constitutes a timely notice of disagreement with the November 2009 rating decision.  Further review of the record shows that the Veteran was not provided a statement of the case in response to that notice of disagreement.  Where a notice of disagreement has been filed with regard to a claim, and a statement of the case has not been issued, the appropriate Board action is to remand the claim for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Additionally, current treatment records should be identified and obtained prior to a final decision in this appeal.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding, pertinent VA and private treatment records and associate them with the claims file.   

2.  Undertake appropriate development to obtain the Veteran's complete service medical records, to include records from his service in the Massachusetts Air National Guard, specifically records of dental treatment received at Fort Devens.  All attempts to obtain these records must be documented in the claims file, and these attempts should include contacting Hanscom Air Force Base.  In accordance with 38 C.F.R. § 3.159(e), the Veteran and his representative must be notified of any inability to obtain the requested documents.
 
3.  Issue a statement of the case on the issue of entitlement to service connection for plantar fasciitis.  Inform the Veteran of the requirements to perfect an appeal.  If the Veteran perfects an appeal with respect to that issue, return the issue to the Board.

4.  Then, schedule the Veteran for a VA dental examination by an examiner with appropriate expertise to determine the nature and etiology of any current dental disability.  The examiner should review the claims file and indicate that review in the report.  Any indicated testing should be performed.  

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified dental disability is etiologically related to service, to specifically include the Veteran's reported in-service injury.

The rationale for all opinions expressed must be provided.

5.  Then, schedule the Veteran for a VA shoulders examination by an examiner with appropriate expertise to determine the nature and etiology of any current bilateral shoulder disability.  The examiner should review the claims file and indicate that review in the report.  Any indicated testing should be performed.  

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified bilateral shoulder disability is etiologically related to service, to specifically include the Veteran's reported in-service injury.

The rationale for all opinions expressed must be provided.

6.  Then, readjudicate the Veteran's claims of entitlement to service connection for dental and bilateral shoulder disabilities.  If a decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2016).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






